720 N.W.2d 323 (2006)
Sherry WILLIAMS and Scott Austin Williams, Plaintiffs,
v.
FARM BUREAU MUTUAL INSURANCE COMPANY, Defendant-Appellee, and
Charles RothneY and Patricia Rothney, Defendants-Appellants.
Docket No. 131148. COA No. 257938.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the application for leave to appeal the January 31, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.